DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant’s arguments, see Remarks, filed 21 May 2021, with respect to the claim rejections under 35 USC 103 have been fully considered and are persuasive. More specifically, the arguments directed to the amended claims and how they are different to the cited prior art in terms of the leading edge and claimed substrate materials limitations. The claim rejections under 35 USC 103 have been withdrawn. 

EXAMINER’S AMENDMENT
Authorization for this examiner’s amendment was given in an interview with Jared DuJack (Reg. #72,646) on 28 June 2021.

The application has been amended as follows: 
IN THE CLAIMS:

In claim 10 line 6, “or TiAl6V4” has been deleted.

In claim 11 line 4, “or TiAl6V4” has been deleted.

The above changes to the claims have been made to avoid a potential indefiniteness issue due to the recitation of martensitic or precipitation-hardening chromium-rich steels and a titanium alloy as an option, thereby placing the application in conditions for allowance.

REASONS FOR ALLOWANCE
The following is an examiner’s statement of reasons for allowance: as pointed above, the arguments in view of the filed amendments were found persuasive and all pending issues were addressed in the Examiner’s Amendment included above. After an updated prior art search, no other relevant prior art references were found that would anticipate the claims or that could be used in view of previously cited prior art to establish a prima facie case of obviousness.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JUAN G FLORES whose telephone number is (571)272-3486.  The examiner can normally be reached on Monday - Friday, 8:30am - 5:30pm Pacific Time.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, David E Sosnowski can be reached on 571-270-7944.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/JUAN G FLORES/Primary Examiner, Art Unit 3745